Citation Nr: 0843124	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In November 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Muskogee, Oklahoma.  A 
transcript of the hearing has been added to the record. 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma of small arms 
fire in service. 

2.  Bilateral hearing loss and tinnitus have been continuous 
since service separation.

2.  The competent evidence is in relative equipoise on the 
questions of whether the veteran's current bilateral hearing 
loss and tinnitus are related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

In this case, the veteran contends that his current bilateral 
hearing loss and tinnitus are related to in-service acoustic 
trauma.  He was the officer in charge of the rifle range 
while serving in Korea for 18 months, and then he served as a 
company commander with similar duties at a base in the United 
States.  He did not have hearing protection throughout his 
prolonged exposure to the acoustic trauma of small arms fire.  
The Board finds the veteran's reports of in-service acoustic 
trauma to be consistent with his military duties, and to be 
credible; therefore, the Board finds that the veteran was 
exposed to acoustic trauma of small arms fire in service.   

The service treatment records include a February 1954 
entrance examination that recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
0
-
5
LEFT
0
0
0
-
5

No audiometric evaluation was conducted during the April 1959 
separation examination.  Instead, only a whispered voice test 
that indicated 15/15 for both ears was indicated; however, 
the whispered voice test does not have the same probative 
value as an audiometric evaluation, given its imprecision and 
subjective variation depending on who administers the test. 

Where audiological measures of hearing loss in service do not 
demonstrate any measurable loss of hearing in service, the 
Court, in interpreting 38 C.F.R. § 3.385, has held that "the 
regulation does not in and of itself rule out an award of 
service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria  
. . . Therefore, the provisions of 38 C.F.R. § 3.385 do not 
serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that a veteran may establish the required nexus between 
his current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

On the question of current hearing loss disability, at a July 
2008 VA audiological examination, the audiometric pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
55
65
LEFT
50
50
60
65
65

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.
These findings meet the definition of a hearing loss 
disability for VA disability compensation purposes under 
38 C.F.R. § 3.385.  Therefore, the Board finds that the 
veteran has a current diagnosis of bilateral hearing loss.

With regard to a current diagnosis of tinnitus, the July 2008 
VA examination report reflects the examiner's 
characterization of the veteran's report of current symptoms 
as tinnitus.  Moreover, tinnitus is one of those disabilities 
that, by its very nature, the veteran is competent to report 
all symptoms that constitute the diagnosis.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The remaining question is whether the veteran's current 
disabilities of bilateral hearing loss and tinnitus are 
related by competent evidence to the veteran's in-service 
exposure to acoustic trauma.  A letter from Dr. Jaggernauth, 
the veteran's private treating physician, links the veteran's 
current hearing loss and tinnitus to noise exposure in 
service.  Dr. Jaggernauth opines that it is as likely as not 
that the current disabilities of bilateral hearing loss and 
bilateral tinnitus are related to noise exposure evident in 
military service.  The July 2008 VA examiner opined that it 
was unlikely ("less likely than not") that the current 
hearing loss and tinnitus are related to in-service acoustic 
trauma.  The basis for the opinion was that the veteran had 
post-service noise exposure.  There is no significant basis 
for finding that one opinion is more probative than the 
other.

Given the findings of established acoustic trauma in service; 
the veteran's own competent lay testimony of chronic symptoms 
of bilateral hearing loss and tinnitus in service; and the 
veteran's own competent lay testimony of continuous symptoms 
of bilateral hearing loss and tinnitus after service, the 
Board finds that it is at least as likely as not that the 
current bilateral hearing loss and tinnitus was incurred in 
service as a result of acoustic trauma.  For all of these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that bilateral hearing loss 
and tinnitus were incurred in service.  38 U.S.C.A. § 
5107(b); 
38 C.F.R. § 3.102.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, any notice or assistance error is harmless and 
need not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


